                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DONALD WHITE,                                            CIVIL ACTION

        Plaintiff,
                                                          NO. 2:20-cv-02059-KSM
        v.

 WILLIAMS H. BUSH, et al.,

        Defendants.


                                             ORDER

       AND NOW, this 3rd day of June, 2021, upon consideration of Plaintiff’s Motion for Leave

to File a Second Amended Complaint (Doc. No. 19), Defendants’ response brief (Doc. No. 26),

Plaintiff’s supplemental brief (Doc. No. 34), and Defendants’ supplemental brief (Doc. No. 35),

and for the reasons set forth in the accompanying Memorandum, it is ORDERED that the motion

is GRANTED. Plaintiff Donald White shall file his second amended complaint by June 4, 2021.



                                                   /s/KAREN SPENCER MARSTON

                                                   _____________________________
                                                   KAREN SPENCER MARSTON, J.
